      Case 1:20-cv-02508-NRB Document 25 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
ARIZONA HUDSON VALLEY LLC,

                Plaintiff,

          - against -                                       O R D E R

FABIAN PIETRZYKOWSKI, FABIAN CONSTRUCTION             20 Civ. 2508 (NRB)
LLC,

                Defendants.

-----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     WHEREAS plaintiff commenced this action by filing a complaint

on March 23, 2020 (“Complaint”); and


     WHEREAS    defendant Pietrzykowski, who does not purport to be

a licensed attorney, appeared on behalf of both defendants by

filing an answer and asserting counterclaims against plaintiff, on

behalf of both defendants, ECF No. 22; and


     WHEREAS,   while   individuals    may   appear   pro    se,   corporate

parties may not proceed pro se and must be represented by counsel,

and failure to appear by counsel may result in the entry of a

default judgment, see Lattanzio v. COMTA, 481 F.3d 137, 140 (2d

Cir. 2007); it is hereby




                                   1
      Case 1:20-cv-02508-NRB Document 25 Filed 05/27/20 Page 2 of 2



     ORDERED   that defendant Fabian Construction LLC has 30 days

to retain counsel and that failure to do so will result in the

entry of a default; and it is further

     ORDERED   that counsel for plaintiff shall provide a copy of

this order to defendants.



     Dated:     New York, New York
                May 27, 2020


                                       _____________________________
                                       NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                   2
